

Exhibit 10.1(a)






ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 8, 2008 is
made and entered into by and between Pure Play Music Limited a corporation
domiciled in the United Kingdom with registered offices at 15 Upper King Street,
Norwich, NR3 1RB (company number 05778488) (“Seller”), or its assignees, and
Latin Television, a Nevada corporation with principal offices at 3200 Santa
Monica Avenue, Suite #20, Santa Monica, California 90405 (the “Purchaser”).  As
used herein, the term “Parties” shall be used to identify the Seller and the
Purchaser jointly.
 
WHEREAS:


A.           Seller owns certain assets as listed and described in Exhibit A
attached hereto (the “Purchased Assets”), as well as assets acquired from the
commencement of negotiations to closing, as referenced by the date of execution
hereon, that it desires to sell and transfer to Purchaser in exchange for the
Purchaser’s issuance of certain shares of the Purchaser’s Common Stock (the
“Special Shares”) as more particularly set forth below.
 
B.           The Seller warrants and represents that it owns and will own at the
closing (as defined herein) all of the Purchased Assets free of any accrued or
contingent mortgages, deed of trust, security interests, claims, and equitable
charges that may be asserted by any third party and that it will convey full and
unencumbered title to the Purchased Assets to the Purchaser at Closing.


C.           The Seller warrants and represents that it is experienced and
sophisticated in business, financial, investment, and tax matters with
sufficient skill and knowledge to undertake the transactions contemplated and
described in this Agreement and evaluate the risks and merits of acquiring the
Special Shares.


D.           The Seller warrants and represents that it has received, prior to
this Agreement, such disclosures regarding the Purchaser, its corporate and
financial affairs, stockholder information, and such other disclosures that has
allowed it to make an informed investment decision and that it has also had a
sufficient opportunity to ask questions of the Purchaser’s management and to
receive answers from the Purchaser’s management regarding all such matters.


E.           The Seller warrants and represents that this Agreement and the
transactions contemplated hereby have been duly approved by the Seller’s Board
of Directors.


NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants contained herein, the parties agree as
follows:
 
ARTICLE 1
PURCHASE AND SALE OF ASSETS
 
1.1           Purchase and Sale.  Upon the terms and subject to the conditions
of this Agreement, at the Closing (as defined in Section 3.1), Purchaser shall
purchase from Seller, and Seller shall sell and transfer to Purchaser, all of
Seller’s right, title, and interest in the Purchase Assets (the “Purchased
Assets”).  The Purchased Assets consist of all the items listed and shown on
Exhibit A, as well as after acquired assets to the date of execution hereon,
attached hereto together with the following:
 

 
 

--------------------------------------------------------------------------------

 



 
(a)           all equipment, inventory, records, merchandise, customer and
vendor contact lists (regardless of format), computers, marketing lists,
marketing materials, business plans and strategies needed to conduct the
business activities of the City Book Savings business;
 
(b)            all information, files, books and records, including customer and
supplier lists, relating to or involving the Purchased Assets, regardless of
format, and relating to the business conducted by the Seller (the “Business”);
 
(c)           all supplies related to the Business, stock in trade, merchandise,
goods, supplies and other products owned by Seller or otherwise under the
control of Seller on the date of Closing;
 
(d)           all intellectual property rights, whether owned or leased,
including, without limitation, all patents, patent applications, trademarks,
registered trademarks, trademark applications, service marks, registered service
marks, service mark applications, tradenames, copyrights, registered copyrights,
copyright applications, trade secrets, confidential information and proprietary
know-how owned and/or used in connection with the Business; (all of the
intellectual property rights to be acquired shall be collectively referred to as
the “Intellectual Property”);  and
 
(e)           all accounts receivable related to the Business.
 
Purchaser reserves the right to exclude any of the above described assets from
the Purchased Assets.  All of the Purchased Assets shall be transferred to
Purchaser free and clear of all liens, security interests and encumbrances.
 
1.1.2       Assumed Liabilities; Limitation on Assumption.  In connection with
the purchase and sale of the Purchased Assets pursuant to Section 1.1 and except
for those liabilities as shown on Exhibit B, Purchaser shall assume no
liabilities and obligations of the Seller.
 
ARTICLE 2
CONSIDERATION
 
2.1           Purchase Price.  In consideration for the transfer of the
Purchased Assets, at the Closing Purchaser shall (a) pay and deliver to Seller
(or Seller’s assignee) the following:
 
(a)           a duly issued stock certificate registered in the name of the
Seller and bearing a restricted securities legend and representing the sum
of  thirty million (30,000,000) shares of the Purchaser’s Common Stock, or no
less than 51% of the post reverse number of Purchasers issued shares of Common
Stock  (the “Special Shares” or Purchase Price”).
 
2.2           Closing.  The closing of the purchase and sale of the Purchased
Assets pursuant to Section 1.1 (the “Closing”) shall be held at the offices of
the Purchaser at 3200 Santa Monica Avenue, Suite #20, Santa Monica, California
90405 at 11:00 a.m. (local time) on July 8, 2008 (the “Closing Date”), or at
such other place and time as Purchaser and Seller may mutually agree in writing.
 

 
 

--------------------------------------------------------------------------------

 



 
2.3           Deliveries at Closing.  At the Closing, the Parties shall make the
deliveries described below:
 
(a)            Seller shall deliver, or cause to be delivered, to Purchaser a
Bill of Sale and Assignment in the form of Exhibit C hereto properly executed by
Seller;
 
(b)            Purchaser shall deliver to Seller the following:
 
(i)           the stock certificate representing all of the Special Shares and
registered in the name of the Seller (or its assignees);
 
(ii)           a duly executed Action of the Board of Directors of the
Purchaser, adopting and approving the terms of this Asset Purchase Agreement and
authorizing and instructing the officers of the Purchaser to deliver a fully
executed copy of this Asset Purchase Agreement to the Seller as set forth in
Exhibit D.
 
(iii)           a duly executed Action of the Board of Directors electing Alex
Grange as director and chief executive officer of the Purchaser and accepting
the immediate resignation of the Derek Jones as an officer of the Purchaser as
set forth in Exhibit D.
 
(iv)           such other instruments and documents properly executed by the
Seller as are reasonably necessary, in the opinion of Purchaser, to effect the
transactions described herein.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Purchaser as follows:
 
3.1           Authorization of Transaction.  Seller has full power and authority
to execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement constitutes the valid and legally binding obligation
of Seller, enforceable in accordance with its terms and conditions.
 
3.2           Broker’s Fees.  Neither Seller nor the Purchaser has any liability
or obligation to pay any fees or commissions to any broker, finder, or agent
with respect to the transactions contemplated by this Agreement.
 
3.3            Consents and Approvals.  The execution, delivery and performance
by Seller of this Agreement and the consummation of the transactions
contemplated hereby require no action by or in respect of, or filing with or
notice to, any governmental or regulatory body, agency or official.  Neither the
execution, delivery and performance by Seller of this Agreement, nor the
consummation of the transactions contemplated hereby, will (with or without
notice or lapse of time) (a) violate, conflict with, or result in a breach of
any judgment, order, writ, injunction, decree or award of any court,
governmental or regulatory body, or (b) result in a default (or give rise to any
right of termination, cancellation or acceleration) under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
franchise, permit, lease, agreement or other instrument or obligation to which
Seller is a party, or by which the Business or any of the Purchased Assets may
be bound.
 

 
 

--------------------------------------------------------------------------------

 



 
3.4           Litigation.  To the best knowledge of Seller, there are no
actions, suits, or proceedings pending or, to Seller’s best knowledge,
threatened against Seller, or that otherwise relate to the Business or the
Purchased Assets, before any court, arbitrator or administrative, governmental
or regulatory authority or body and, to Seller’s knowledge, no event has
occurred
 
or circumstance exists that may give rise to or serve as the basis for the
commencement of any such action, suit or proceeding. Seller is not subject to
any order, judgment, writ, injunction or decree that relates to the Business or
the Purchased Assets.
 
3.5           Personal Property.  Seller at Closing will have good and
marketable title to the Purchased Assets, free and clear of all liens and
encumbrances, and (b) all items of equipment, if any, constituting a part of the
Purchased Assets are in good operating condition and repair, ordinary wear and
tear excepted, and reasonably conform to all applicable laws, ordinances and
regulations.
 
3.6           Taxes.  To the best knowledge of Seller, all tax reports and
returns required to be filed relating to the Business pursuant to any law, rule
or regulation have been filed in a timely manner (taking into account all
extensions of due dates), and all Taxes shown as due thereon have been paid or
accrued and reflected on the financial statements of the Business.  No
deficiencies for any Taxes have been asserted in writing against Seller which
remain unpaid.
 
3.7           Employees.  Seller has, with respect to the Business and all
employees now or previously employed in the Business, complied in all respects
with all laws, rules and regulations relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits,
occupational health and safety and plant closing.
 
3.8           Customer List.  A complete and accurate list of customers of the
Business is included and listed in Exhibit A attached to this Agreement. There
are no customer prepayments or deposits.
 
3.9           Accounts Receivable.  The list of Accounts Receivable listed on
Exhibit A attached to this Agreement is a complete list of the Accounts
Receivable relating to or arising out of the Business as of the date shown.
 
3.10           Intellectual Property.  Except as shown on Exhibit A attached to
this Agreement, to the best knowledge of Seller, Seller has no patents, patent
rights, licenses, trademarks, trademark rights, trade names, trade name rights,
service marks, service mark rights, copyrights, web sites or Internet locations
or similar rights, nor require any such rights in connection with the conduct of
the Business as presently conducted.  To the knowledge of Seller, neither Seller
nor the Business is infringing or otherwise acting adversely to the right of any
other person under or in respect to, any patent, license, trademark, trade name,
service mark, copyright or similar intangible right.
 

 
 

--------------------------------------------------------------------------------

 



 
3.11           Labor Relations.  To the best knowledge of Seller, Seller has
complied in all material respects with all federal and state laws, rules and
regulations relating to the employment of labor, including those related to
wages, hours and payment of withholding and unemployment taxes. Seller has
withheld all amounts required by law or agreement to be withheld from wages or
salaries of its employees and is not liable for any arrearage of wages or any
taxes or penalties for failure to comply with any of the foregoing.
 
3.12           Compliance.  To the Best knowledge of Seller, Seller has
conducted the Business and maintained the Purchased Assets in compliance with,
and not in violation of, applicable laws, rules, regulations and orders of
federal, state and local governments and regulatory bodies (the “Applicable
Laws”). Seller has not received any notice of any alleged violation of any
Applicable Laws, and Seller has all licenses, permits and consents required to
be obtained from federal, state, county or municipal authorities with respect to
the ownership or use of the Purchased Assets for the operation of the Business.
The Seller is not aware of any actions that it or the Business has taken which
could reasonably cause or result in any claims of any violation of any federal,
state, or local environmental laws in connection with the use or operation of
the Purchased Assets or the conduct of the Business.
 
3.13           Investment Representation.
 
(a)           Seller represents that it is sophisticated and experienced in
investment, financial, and securities matters and that it has had a sufficient
opportunity to conduct a due diligence investigation into the corporate affairs
of the Purchaser. Seller acknowledges that the offering and sale of the Special
Shares is intended to be exempt from registration under the Securities Act by
virtue of Section 4(2) of the Securities Act of 1933, as amended, and that
Purchaser’s reliance on such exemption is predicated on Seller’s representations
set forth herein.
 
(b)           Seller fully understands and agrees that it must bear the economic
risk of its investment for an indefinite period of time because, among other
reasons, the Special Shares have not been registered under the Securities Act of
1933, as amended or under the securities laws of any states and, therefore,
cannot be resold, pledged, assigned or otherwise disposed of unless the
transaction is or the Special Shares is subsequently registered under the
Securities Act of 1933, as amended and under applicable securities laws of
relevant states or an exemption from such registration is available.  Seller
understands that Purchaser is under no obligation to register the Special Shares
on Seller’s behalf, or to assist Seller in complying with any exemption from
such registration under the Securities Act of 1933.
 
(c)           Seller has such knowledge and experience in financial and business
matters such that Seller is capable of evaluating the merits and risks of
Seller’s investment in the Special Shares and is able to bear such risks, and
has obtained, in Seller’s judgment, sufficient information from Purchaser or its
authorized representatives to evaluate the merits and risks of such
investment.  Seller has evaluated the risks of investing in the Special Shares
and has determined that the Special Shares are a suitable investment for
Seller.  Seller can afford a complete loss of the investment in the Stock, and
can afford to hold the investment in the Special Shares for an indefinite period
of time.
 

 
 

--------------------------------------------------------------------------------

 



 
(d)           Seller is acquiring the Special Shares subscribed for herein for
its own account, for investment purposes only and not with a view to, or for
sale in connection with, any distribution of the Special Shares within the
meaning of the Securities Act of 1933, as amended, or any rule or regulation
under the Securities Act of 1933, as amended.  The Special Shares are not being
purchased for subdivision or fractionalization thereof, and Seller has no
contract, undertaking, agreement or arrangement with any person or entity to
sell, hypothecate, pledge, donate or otherwise transfer (with or without
consideration) to any such person or entity the Special Shares, and Seller has
no present plans or intentions to enter into any such contract, undertaking,
agreement or arrangement.
 
(e)           Seller understands and acknowledges that the Special Shares
delivered pursuant to the terms of this Agreement shall bear the following
legend:
 
"The Shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the "Act"), or any state securities laws and
neither such Shares nor any interest therein may be offered, sold, pledged,
assigned or otherwise transferred absent registration under the Act or the
availability of an exemption there from.”
 
Further, Seller understands and acknowledges that an appropriate stop-transfer
order shall be noted on the records of Purchaser’s transfer agent with respect
to the Special Shares issued pursuant to this Agreement, which stop-transfer
order shall remain in effect with respect to the Special Shares so long as the
Special Shares are subject to the legending requirements set forth above.
 
3.14           Disclosure.  No representation or warranty or other statement
made by Seller in this Agreement or in any certificates delivered in accordance
with this Agreement or otherwise in connection with the transactions
contemplated by this Agreement contains any untrue statement or omits to stating
material fact necessary to make any of them, in the light of the circumstances
in which it was made, not misleading.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller that, as of the date of this
Agreement:
 
4.1           Organization and Qualification.  Purchaser (a) is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada; and (b) has the requisite corporate power to carry on its
business as now being conducted, to own or use the properties and assets that it
purports to own or use and to perform all of its obligations under this
Agreement.
 
4.2           Corporate Authorization.  The execution, delivery and performance
by Purchaser of this Agreement and the transactions contemplated hereby are
within the corporate powers of Purchaser and have been duly authorized by all
necessary corporate action.  This Agreement constitutes a valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with its
terms.
 

 
 

--------------------------------------------------------------------------------

 



 
4.3           Consents and Approvals.  The execution, delivery and performance
by Purchaser of this Agreement and the consummation of the transactions
contemplated hereby require no action by or in respect of, or filing with, or
notice to any governmental or regulatory body, agency or official.  Neither the
execution, delivery and performance by Purchaser of this Agreement, nor the
consummation by Purchaser of the transactions contemplated hereby, will (with or
without notice or lapse of time) (a) violate, conflict with, or result in a
breach of, any provision of the charters or bylaws of Purchaser or any
resolution adopted by the board of directors or shareholders of Purchaser or any
judgment, order, writ, injunction, decree or award of any court, governmental or
regulatory body applicable to Purchaser or (b) result in a default (or give rise
to any right of termination, cancellation or acceleration) under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license,
franchise, permit, lease, agreement or other instrument or obligation to which
Purchaser is a party, or by which its properties may be bound.
 
4.4           Status of Filings & Securities Law Compliance.  Purchaser has
completed a review of the filings that Purchaser has made with the Securities
and Exchange Commission (the “Commission”) pursuant to Section 13 (the “Periodic
Filings”) of the Securities Exchange Act of 1934 (the “1934 Act”) during the
three (3) year period immediately preceding the date of this Agreement and in
that connection and to the best knowledge of Purchaser, the Purchaser is not
aware of any letters, inquiries, or correspondence from the Securities and
Exchange Commission relating to or involving the Periodic Filings of the
Purchaser or any matters which reasonably could form the basis of any claimed
deficiencies or defects in any of the Periodic Filings.  Further and to the best
knowledge of the Purchaser, Purchaser is not aware of any actions, suits, or
proceedings pending or threatened against the Purchaser by the Commission, any
state securities commission, or other governmental or regulatory authority or
body relating to: (i) the Periodic Filings; (ii) the Purchaser’s compliance with
state or federal securities laws; and (ii) the actions of Purchaser with respect
to its public statements, announcements, or press releases. Further to the
Purchaser’s best knowledge, no event has occurred or circumstance exists that
may give rise to or serve as the basis for the commencement of any such action,
suit or proceeding.
 
4.5           Special Shares.  The Special Shares, as and when issued to Seller
at Closing, will confer all of the rights and privileges set forth in the
Purchaser’s Articles of Incorporation and By-Laws attached hereto as set forth
as exhibits to Purchaser’s filings with the U.S. Securities and Exchange
Commission at www.sec.gov and the same shall be deemed to be fully paid-for,
validly issued, and non-assessable shares of the Purchaser’s capital stock with
all rights granted to stockholders in accordance with the Nevada General
Corporation Law.
 
4.6           Absence of Liabilities.  To the best knowledge of Purchaser, and
except for those liabilities listed on Exhibit E attached to this Agreement or
as shown on Purchaser’s most recent Periodic Filing, there are no liabilities,
debts, obligations, commitments, liens, charges, claims, whether accrued or
contingent, to which the Purchaser is or may become liable or serve as the basis
for the commencement of any action, suit or proceeding against
Purchaser.  Purchaser is not subject to any order, judgment, writ, injunction or
decree.
 

 
 

--------------------------------------------------------------------------------

 



 
4.7           Stockholder List and Corporate Actions.  To the best knowledge of
Purchaser, the Stockholder and Securities List shown on Exhibit F attached to
this Agreement is accurate and complete and there are no outstanding warrants,
rights or options or agreements, understandings, or commitments for the issuance
of any warrants, rights, or options which could reasonably result in the
issuance of the Purchaser’s capital stock (whether preferred or common) at any
time on or after the Closing.  Further, to the best knowledge of the Purchaser,
there are no outstanding convertible or exchangeable securities or agreements,
understandings, or commitments for the issuance of any convertible or
exchangeable securities which could reasonably result in the issuance of the
Purchaser’s capital stock (whether preferred or common) at any time on or after
the Closing except as shown on Exhibit F.
 
ARTICLE 5
COVENANTS
 
5.1           Operation of the Business.  Except as may otherwise be consented
to in writing by Purchaser, during the period from the date of this Agreement to
the earlier of the Closing Date or the termination of this Agreement pursuant to
Article 8 below, Seller shall operate the Business in the ordinary course
consistent with past practice and maintain the Purchased Assets in customary
repair, order and condition, maintain all insurance with respect to such assets
in effect on the date of this Agreement and, in the event of casualty, loss or
damage to any of such assets or properties prior to the Closing Date, either
repair or replace such damaged property or, at Purchaser’s option, transfer the
proceeds of such insurance to Purchaser after the Closing.
 
5.2           Access.  From the date of this Agreement to the earlier of (a) the
Closing Date or (b) the termination of this Agreement pursuant to Article 8
below, Seller shall afford the officers, directors, employees, contractors,
consultants, agents and other authorized representatives of Purchaser
(collectively “Purchaser Agents”) reasonable access at reasonable times to the
Purchased Assets, and to the books, records and contracts of the
Business.  Purchaser may, after notice to Seller, contact the customers and
suppliers of the Business.
 
5.3            Public Announcements.  Seller and Purchaser shall consult with
each other before issuing any press release or otherwise making any public
statements with respect to this Agreement or the transactions contemplated
hereby and shall not issue any such press release or make any such public
statement prior to obtaining the approval of the other party, except as may be
required by law.  Notwithstanding the foregoing, the Purchaser shall have the
right to file Form 8-K in connection with this Agreement and the transactions
described herein and to each party shall have the right to take any other action
relating to the disclosure of this Agreement and the subject mater of this
Agreement as it reasonably determines and each agrees to cooperate with the
other in all such matters.
 
5.4           Best Efforts.  Each of Seller and Purchaser agrees to use its best
efforts to fulfill the conditions set forth in Article 6 to the other party’s
obligation to close the transactions contemplated by this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE 6
CONDITIONS TO CLOSING
 
6.1           Conditions to Obligation of Purchaser.  The obligation of
Purchaser to close the transactions contemplated hereby shall be subject to the
satisfaction or written waiver (by Purchaser), prior to or at the Closing, of
the following conditions:
 
(a)           Representations and Covenants.  The representations and warranties
of Seller contained in this Agreement shall be true and correct in all material
respects on and as of the date of Closing with the same force and effect as
though made on and as of the date of Closing. Seller shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by it on or prior to the date of
Closing; and
 
(b)           Transfer of Purchased Assets to Purchaser.  Seller shall transfer
and deliver the Purchased Assets to the Purchaser on or before Closing and in
accordance with the written instructions of the Purchaser.
 
6.2           Conditions to Obligation of Seller.  The obligation of Seller to
close the transactions contemplated hereby shall be subject to the satisfaction
or written waiver (by Seller), prior to or at the Closing, of the following
conditions:
 
(a)           Representations and Covenants.  The representations and warranties
of Purchaser contained in this Agreement shall be true and correct in all
material respects on and as of the date of Closing with the same force and
effect as though made on and as of the date of Closing.  Purchaser shall have
performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by it on
or prior to the date of Closing;
 
(b)           Actions of Purchaser.  Purchaser shall cause all actions to be
taken as listed in Article III hereof.
 
ARTICLE 7
TERMINATION
 
7.1           Termination.  This Agreement may be terminated at any time prior
to the Closing:
 
(a)           By mutual written consent of Purchaser and Seller.
 
(b)           By Seller:
 
(i)           if the Closing shall not have occurred on or before July 8 2008,
other than as a result of a material breach by Seller of its representations,
warranties or other obligations hereunder; or
 
(ii)           if, prior to the Closing Date, Purchaser fails to perform in any
material respect any of its obligations under this Agreement or Purchaser has
breached any material representation or warranty, and such failure or breach has
not been cured within five (5) days after receipt of notice of such failure or
breach from Seller.
 

 
 

--------------------------------------------------------------------------------

 



 
(c)           By Purchaser:
 
(i)           if the Closing shall not have occurred on or before July 8, 2008,
other than as a result of a material breach by Purchaser of its representations,
warranties or other obligations hereunder; or
 
(ii)           if, prior to the Closing Date, Seller fails to perform in any
material respect any of its obligations under this Agreement or Seller has
breached any material representation or warranty, and such failure or breach has
not been cured within five (5) days after receipt of written notice of such
failure or breach from Purchaser.
 


 
7.2           Effect of Termination.  In the event of termination of this
Agreement by Purchaser or Seller as provided in Section 8.1, all obligations of
the parties under this Agreement shall terminate without liability of any party
to any other party, except for a party’s liability for breach of this Agreement.
 
ARTICLE 8
INDEMNIFICATION
 
8.1           Indemnification.
 
(a)           By Seller.  Seller shall indemnify, defend and hold harmless
Purchaser and its directors, officers, employees and shareholders, from, against
and in respect of any and all claims, suits, actions, proceedings, damages,
costs, liabilities, losses, judgments, penalties, fines, expenses or other
costs, including reasonable attorneys’ fees, (each a “Loss” and collectively,
“Losses”) arising from or relating to: (i) the breach of any of Seller’s
representations, warranties or covenants set forth in this Agreement; (ii) any
product shipped or manufactured by, or services provided by, the Business prior
to the date of Closing; and (iii) any claim against Purchaser by any person to
whom Purchaser is liable for any liabilities arising from or connected to the
operation of the Business prior to the Closing Date, other than the Assumed
Liabilities.
 
(b)           By Purchaser.  Purchaser shall indemnify, defend and hold harmless
Seller, from, against and in respect of any and all Losses arising from or
relating to:  (i) the Assumed Liabilities; (ii) the breach of any of Purchaser’s
representations, warranties or covenants set forth in this Agreement; or (iii)
any products shipped or manufactured by, or services provided by, the Business
on or after the date of Closing.
 

 
 

--------------------------------------------------------------------------------

 



 
8.2           Procedure for Claims by Third Parties.
 
(a)           Any party asserting a right of indemnification provided for under
this Agreement (the “Indemnified Party”) in respect of, arising out of or
involving a claim or demand made by any unrelated person, firm, governmental
authority or corporation against the Indemnified Party (a “Third Party Claim”)
shall notify the indemnifying party (the “Indemnifying Party”) in writing of the
Third Party Claim within ten (10) business days after such Indemnified Party
becomes aware of such Third Party Claim.  As part of such notice, the
Indemnified Party shall furnish the Indemnifying Party with copies of any
pleadings, correspondence or other documents relating thereto that are in the
Indemnified Party’s possession.  The Indemnified Party’s failure to notify the
Indemnifying Party of any such matter within the time frame specified above
shall not release the Indemnifying Party, in whole or in part, from its
obligations under this Article 8 except to the extent that the Indemnified
Party’s ability to defend against such claim is actually prejudiced
thereby.  The Indemnifying Party agrees (and, at such time as the Indemnifying
Party acknowledges its liability under this Article 9 with respect to such Third
Party Claim, the Indemnifying Party shall have the sole and exclusive right) to
defend against, settle or compromise such Third Party Claim at the expense of
such Indemnifying Party; provided that no compromise or settlement of such
claims may be effected by the Indemnifying Party without the Indemnified Party’s
consent unless the sole relief provided is monetary damages that are paid in
full by the Indemnifying Party.  The Indemnified Party shall have the right (but
not the obligation) to participate in the defense of such claim through counsel
selected by it.  If the Indemnifying Party has not yet acknowledged its
liability under this Section 9.2 with respect to such Third Party Claim, then
the Indemnifying Party and the Indemnified Party shall cooperate in defending
against such Third Party Claim, and neither party shall have the right, without
the other’s consent, to settle or compromise any such Third Party Claim.
 
(b)           If any party becomes obligated to indemnify another party with
respect to any Third Party Claim and the amount of liability with respect
thereto shall have been finally determined, the Indemnifying Party shall pay
such amount to the Indemnified Party in immediately available funds within ten
(10) days following written demand by the Indemnified Party.
 
(c)           Procedure for Claims Between the Parties.  In the event that
either Seller or Purchaser desires to assert a claim for indemnification against
the other under this Article 9, such party shall assert such claim in writing,
stating the nature and basis of such claim.  The party making such claim shall,
on request, provide all information and documentation reasonably necessary to
support and verify any Losses which such person believes gives rise to a claim
for indemnification and shall give the indemnifying party reasonable access to
its books, records and personnel for the purpose of investigating and verifying
any such claim.
 
8.3           Survival.  All representations, warranties, covenants and
obligations in this Agreement shall survive the Closing and consummation of the
transactions contemplated by this Agreement for a period of two (2) years from
the Closing. The rights to indemnification, reimbursement or other remedy based
upon such representations, warranties, covenants and obligations shall not be
affected by any investigation conducted, or any knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement or the Closing Date, with respect to the accuracy or
inaccuracy of or compliance with any such representation or warranty, or on the
performance of or compliance with any covenant or obligation, and will not
affect the right to indemnification, reimbursement or other remedy based upon
such representations, warranties, covenants or obligations.
 

 
 

--------------------------------------------------------------------------------

 



 
8.4           Non-Exclusive Remedy.  The indemnification provisions in this
Article 8 are in addition to any and all other remedies of the parties hereto
available under applicable law with respect to the breach of any representation,
warranty, covenant or agreement of the other party hereto.
 
ARTICLE 9
GENERAL PROVISIONS
 
9.1           Material Adverse Effect.  For purposes of this Agreement, a
“Material Adverse Effect” shall mean: (1) with respect to the Purchased Assets,
a material adverse effect on the Purchased Assets, the operations or financial
condition of the Business or on Seller’s ability to consummate the transactions
contemplated by this Agreement; and (2) with respect to the Purchaser, the
financial condition of the Purchaser, Purchaser’s ability to consummate the
transactions contemplated by this Agreement; and the existence of any accrued or
contingent liabilities not disclosed to the Seller in this Agreement.
 
(a)           Seller’s Knowledge.  Where a representation or warranty is stated
to be based on or to the knowledge of the Seller, such phrase or words of
similar import shall refer solely to the actual knowledge, after due inquiry,
of  Alex Grange, Seller’s Managing Director, as of the date of this Agreement.
 
(b)           Purchaser’s Knowledge. Where a representation or warranty is
stated to be based on or to the knowledge of Purchaser, such phrase or words of
similar import shall refer solely to the actual knowledge, after due inquiry, of
Derek Jones, Purchaser’s Chief Executive Officer, as of the date of this
Agreement.
 
(c)           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(d)           Severability.  If any provision of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be illegal, invalid, unenforceable or void,
then such provision shall be enforced to the extent that it is not illegal,
invalid, unenforceable or void, and the remainder of this Agreement, as well as
such provision as applied to other persons, places or circumstances, shall
remain in full force and effect.
 
9.2           Waiver.  With regard to any power, remedy or right provided in
this Agreement or otherwise available to any party, (a) no waiver or extension
of time shall be effective unless expressly contained in a writing signed by the
waiving party, (b) no alteration, modification or impairment shall be implied by
reason of any previous waiver, extension of time, delay or omission in exercise
or other indulgence, and (c) waiver by any party of the time for performance of
any act or condition hereunder does not constitute a waiver of the act or
condition itself.
 
9.3           Further Assurances.  From time to time after the Closing, each
party hereto will execute and deliver to the other party such instruments of
sale, transfer, conveyance, assignment and delivery as may be reasonably
requested by the other party in order to cause Purchaser to be vested in all
right, title and interest of Seller in and to the Purchased Assets and otherwise
in order to carry out the purpose and intent of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
9.4           Notices.  All notices, demands, or other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and shall be deemed to have duly given or delivered (a) when
delivered personally, (b) mailed by certified or registered mail, return receipt
requested and postage prepaid, (c) sent by telephone facsimile transmission, or
(d) sent via a nationally recognized overnight courier to the recipient.  Such
notices, demands and other communications will be sent to the addresses listed
on the first page of this Agreement or to such other address as any party may
specify by notice given to the other party in accordance with this Section.
 
9.5           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal substantive laws of the State of Nevada without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Nevada or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Nevada.
 
9.6           Entire Agreement.  This Agreement (including the attached exhibits
and schedules) constitutes the entire agreement among the parties with respect
to the subject matter of this Agreement and supersedes any prior or
contemporaneous agreement or understanding, whether written or oral, among the
parties or between any of them with respect to the subject matter of this
Agreement.  There are no representations, warranties, covenants, promises or
undertakings, other than those expressly set forth or referred to herein.
 
9.7           Amendment.  This Agreement may be amended or modified only by a
written agreement duly executed by Seller and Purchaser.
 
9.8           Assignability.  Neither this Agreement nor any of the rights or
obligations under this Agreement of any party hereto may be transferred,
conveyed, alienated, assigned or delegated without the other party’s prior
written consent, which consent may be withheld in the other party’s sole and
absolute discretion.
 
9.9           Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective successors and, if
applicable, permitted assigns.
 
9.10           Third-Party Beneficiaries.  Each party intends that this
Agreement shall not benefit or create any right or cause of action in any person
other than the parties or as specifically expressed in this Agreement.
 
9.11           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but when taken together
shall constitute but one instrument.
 
9.12           Expenses; Brokerage Fee.  Each party to this Agreement shall bear
all of its own expenses in connection with the execution, delivery and
performance of this Agreement and the transactions contemplated hereby,
including, without limitation, all fees and expenses of its agents,
representatives, counsel and accountants.
 
[The remainder of page has been left intentionally blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date first written above.
 

 

 
PURCHASER:
 
LATIN TELEVISION, INC.
 
By: /s/ Derek Jones                                          


Name:   Derek Jones


Title:    Chief Executive Officer




SELLER:


PURE PLAY MUSIC LIMITED


By:   /s/ Alex Grange                                        


Name:   Alex Grange


Title:    Managing Directo

 
 
r




[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



LIST OF ATTACHMENTS




EXHIBIT A
List of Purchased Assets and List of Customers, including after acquired assets,
including web site, web content, web addresses, and additional artist agreements
consisting of approximately 15,000 additional songs.
   
EXHIBIT B
List of Liabilities of Seller Assumed by Purchaser At Closing
   
EXHIBIT C
Bill of Sale
   
EXHIBIT D
Action of the Board of Directors of Latin Television, Inc. (Authorization and
Election of John Rosedale as President, Alex Grange as CEO, and Resignation of
Derek Jones as President, and CEO)
   
EXHIBIT E
Listing of Purchaser’s Liabilities (Not disclosed in SEC Filings)
   
EXHIBIT F
Stockholder and Security List








 
 

--------------------------------------------------------------------------------

 



 




EXHIBIT A


LIST OF PURCHASED ASSETS




The following are the Purchased Assets acquired by the Purchaser from the Seller
with a listing of the Seller’s Accounts Receivable as of the date shown (as
attached).


EXHIBIT B


LIST OF SELLER LIABILITIES ASSUMED BY PURCHASER


Amount:  $0.00


###########


EXHIBIT C


BILL OF SALE


This Agreement, dated July 8, 2008, is between Pure Play Music, Limited, a
corporation domiciled in the United Kingdom (“Seller”), and Latin Television,
Inc., a Nevada corporation (collectively “Buyer”).


1.           Assignment of Assets.  Pursuant to the terms of the Asset Purchase
Agreement dated July 8, 2008 (the “Purchase Agreement”), Seller hereby sells,
transfers, assigns and conveys to Buyer all of Seller’s right, title and
interest in and to the Purchased Assets listed on Exhibit A attached thereto.


2.           Warranty as to Assets.   Seller hereby warrants that it has good
and marketable title to the Assets, free and clear of mortgages, liens,
reversions, restrictions, rights of purchase, encumbrances or other defects of
title, and sales, use and ad valorem taxes other than arising from the
consummation of the transfer of the Assets (such taxes being the responsibility
of Seller).


3.           Further Assurances.  The parties hereto agree to execute and
delivery such additional documents or other instruments or assurances that may
be necessary or desirable to vest, perfect or confirm, of record or otherwise,
title to the Assets or Contracts in Buyer, or to obtain any consents, orders or
approvals to consummate the transactions contemplated hereby.


4.           Miscellaneous.  This Bill of Sale is governed by and construed
under the laws of the State of Nevada.  The warranties and representations given
herein shall survive the delivery of this Bill of Sale

 
 

--------------------------------------------------------------------------------

 



 


Executed July 8, 2008


BUYER:


LATIN TELEVISION, INC., a Nevada corporation


By: _______________________________
Derek Jones, Chief Executive Officer


SELLER:


PURE PLAY MUSIC LIMITED, a United Kingdom corporation


By                                                                                              
Alex Grange, Managing Director



 
 

--------------------------------------------------------------------------------

 



 


EXHIBIT D


(As attached.)


 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 



 


EXHIBIT E


Listing of Purchaser’s Liabilities (Not disclosed in SEC Filings)


(None.)
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 



 


EXHIBIT F


STOCKHOLDER AND SECURITY LIST




Attached hereto is a current list of the stockholders of the Purchaser (as
prepared by the Purchaser’s Common Stock Transfer Agent) together with a current
list of any other securities issued by the Purchaser not contained on the
list.(As attached.)



